Citation Nr: 0623433	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
for compensation purposes.  

2.  Entitlement to service connection for gout of the great 
toe.  

3.  Entitlement to service connection for headaches and 
infection, claimed as secondary to a shrapnel wound to the 
head.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
condition, claimed as secondary to eye surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966 and from February 1967 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

In May 2003, the veteran filed a claim for a temporary 100 
percent evaluation for post-traumatic stress disorder (PTSD) 
for a period of hospitalization.  In a June 2003 rating 
decision, the RO granted a temporary 100 percent evaluation 
and a 50 percent evaluation for the period following his 
discharge from the hospital.  The veteran filed a notice of 
disagreement (NOD) in October 2003.  The RO issued a 
statement of the case (SOC) in March 2004 that increased his 
evaluation to 70 percent for PTSD.  The veteran did not file 
a substantive appeal, nor did he reply to the RO's March 2004 
letter asking him to tell the RO whether the rating decision 
satisfied his appeal.  Therefore, the issue of an increased 
evaluation for PTSD is not before the Board at this time.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for an 
eye condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's periodontal disease is not a disability for 
VA compensation purposes.  

2.  The veteran's gout of the great toe was not caused by his 
active military service from January 1964 to January 1966 and 
from February 1967 to March 1984.

3.  The veteran's headaches were not caused by his active 
military service from January 1964 to January 1966 and from 
February 1967 to March 1984.


CONCLUSIONS OF LAW

1.  Periodontal disease may not be service-connected for VA 
compensation purposes.  38 C.F.R. § 3.381 (2005).

2.  Service connection for gout of the great toe is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005). 

3.  Service connection for headaches and infection is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for VA outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381.  The issue before the Board at this time is 
whether the veteran should receive compensation for his 
periodontal disease.  Service connection for periodontal 
disease for compensation purposes is not permitted, and as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was diagnosed with gout in 
October 1998 and treatment records refer to a history of 
gout.  The veteran received private treatment for headaches 
in December 2002, and the physician stated that the veteran 
had a long history of headaches.  Therefore, the veteran has 
current disabilities from gout and headaches.  

With regards to the veteran's claim for service connection 
for gout of the great toe, his service medical records (SMRs) 
are negative for any diagnosis of or treatment for gout.  He 
was not treated in service for gout and the SMRs are also 
negative for any other bone or joint pathology affecting the 
great toe.  

The veteran's post-service treatment records are largely 
negative for any treatment for gout of the great toe.  
However, he was treated for gout of the right great toe at a 
Naval Hospital in October 1998.  The veteran reported having 
gout in the past and complained that his right toe began to 
hurt in the days prior to his October 1998 hospital visit.  
The physician observed no joint swelling or evidence of 
synovitis or erythema of any joints except for the right 
great toe, which was mildly tender to pressure and mildly 
warm.  There was no significant erythema.  The veteran was 
diagnosed with an early gout attack of the right great toe 
and prescribed Incoin to take for a few days.  When he 
followed up with a visit four days later, the physician 
stated that he was doing well, and that his symptoms were 
resolving.  The physician at the Naval Hospital did not link 
the veteran's gout of the great toe to his period of active 
military service.  

Service and, most importantly, post-service medical records 
indicate a disorder that began many years after service.  
There is no competent medical evidence of record that links 
the veteran's gout of the great toe to his period of active 
military service. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran's claim for service connection for headaches was 
claimed as secondary to a shrapnel wound to the head 
sustained in August 1967.  The SMRs describe the veteran's 
shrapnel wound as "minor" and his separation examination is 
negative for any residuals of the wound.  

The RO denied service connection for the shrapnel wound in an 
April 1984 decision and in January 2005, the RO did not 
reopen the veteran's claim because no new and material 
evidence was submitted.  This issue is not before the Board.

Simply stated, the veteran cannot be service connected for 
his headaches secondary to the shrapnel wound because the 
shrapnel wound is not service connected.  

The Board will also consider service connection on a direct 
basis.  The veteran's SMRs are negative for treatment of 
headaches with the exception of a record from June 1969 which 
stated that the veteran had a headache for two weeks.  No 
disease was found and the headaches were attributed to an 
anxiety reaction.  The Board finds the SMRs provide evidence 
against this claim as it indicates that the veteran's 
headaches in service were acute and transitory, not chronic.  

The veteran's post-service medical records indicate treatment 
for headaches by Dr. D. C., a private physician.  Dr. D. C. 
stated that the veteran had a long history of headaches, but 
did not indicate that the headaches were caused or aggravated 
by his military service.  None of the medical evidence in the 
veteran's claims file indicates a nexus between his period of 
active service and his current headaches and petrous 
apicitis.  

The Board finds that the facts cited above are entitled to 
great probative weight and that they provide evidence against 
the claim.  There is no competent medical evidence of record 
that links the veteran's headaches to his period of active 
military service, which also provides negative evidence 
against this claim.  The Board finds that the preponderance 
of the evidence is against service connection for headaches 
and infection, on a direct or secondary basis.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2002, July 2003, and January 2005, and 
information provided in the December 2003 SOC, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the December 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the June 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
January 2002 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the January 
2005 VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
January 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.


ORDER

Service connection for periodontal disease for compensation 
purposes is denied.  

Service connection for gout of the great toe is denied.  

Service connection for headaches and infection is denied.  


REMAND

The veteran submitted evidence to reopen his claim for an eye 
condition in December 2001.  The RO had previously denied 
service connection for an eye condition in April 1984.  The 
veteran did not appeal that decision.  The April 1984 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   If new and 
material evidence is presented or secured with respect to a 
claim that has been denied, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  The RO 
sent the veteran a letter in January 2002 informing him that 
the April 1984 decision denied his claim for an eye condition 
and that he needed to submit new and material evidence.  The 
letter did not explain what "new and material evidence" 
meant.  The RO then treated the veteran's claim as an 
original claim for service connection.  

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the veteran that (1) notifies the veteran of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

Accordingly, the veteran must be advised of the current 
standard for new and material evidence as set forth under 
38 C.F.R. § 3.156(a) (2005).  The notice should also advise 
the veteran of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim, and must notify the veteran of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior final rating decision on the 
merits in April 1984.  

The RO should also be aware that in his December 2001 claim, 
the veteran specified that he was claiming the eye condition 
secondary to in-service eye surgery, not secondary to a 
shrapnel wound to the head.  

The veteran's claim was filed in December 2001.  Because the 
claim was filed after August 29, 2001, a new definition of 
what constitutes new and material evidence must be applied.  
Under that definition, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim, (i.e., describes 
what new and material evidence is under 
the current standard in effect after 
August 29, 2001, per the language of 
38 C.F.R. § 3.156(a) (2005)); (2) 
notifies the veteran of the evidence and 
information necessary to substantiate 
each element of the underlying service 
connection claim; and (3) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service connection 
that were found insufficient in the prior 
denial on the merits.  This notice is 
outlined by the Court in Kent  v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).

2.  After the receipt of any additional 
evidence, the RO should readjudicate the 
issue on appeal, considering any new 
evidence secured since the March 2006 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.  This SSOC must 
discuss whether new and material evidence 
has been submitted to reopen the claim.  
If the claim is reopened, the RO should 
consider service connection on a direct 
basis as well as secondary to eye surgery 
in April 1980.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


